Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 10, 1967, convicting him of grand larceny in the second degree, upon a jury verdict, and sentencing him to the New York City Penitentiary for an indefinite period. Judgment modified, on the law and the facts, by reducing the conviction of grand larceny in the second degree to petit larceny and by reducing the sentence to the time served. As so modified, judgment affirmed. In our opinion, there was absolutely no proof that the stolen article had a market value of more than $100 (see Penal Law [1909], § 1305; People v. Harold, 22 N Y 2d 443; People v. Irrizari, 5 N Y 2d 142). Christ, Acting P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.